NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JUN 14 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    21-35452

                Plaintiff-Appellee,              D.C. Nos.     4:19-cv-00021-RRB
                                                               4:14-cr-00027-RRB-1
 v.

SENECA LOYAL NEAL,                               MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                              Submitted June 8, 2022**
                                Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Seneca Neal was convicted of multiple offenses related to heroin trafficking.

He filed a 28 U.S.C. § 2255 motion, arguing that trial counsel was ineffective for

failing to use a recording of an encounter with the arresting officers in support of his

motions to suppress certain evidence. The district court found that Neal was not


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prejudiced by any deficient performance. We affirm.

      1. While executing a search warrant, police officers found heroin in Neal’s

apartment. Among other things, the application for that warrant contained an

officer’s observations, while the officer was in a common area in the apartment

building, that Neal was leaving the apartment for which the warrant was sought. The

district court found that the officer’s observation of Neal violated the Fourth

Amendment, but that probable cause for the warrant remained after excising that

tainted evidence. On direct appeal, we affirmed. United States v. Neal, 747 F. App’x

501 (9th Cir. 2018).

      2. To prevail on a claim of ineffective assistance of counsel, a defendant must

show “there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland v. Washington,

466 U.S. 668, 694 (1984). Neal contends that, had trial counsel used a recording of

Neal’s encounter with the officers at the hearing on his suppression motions, it would

have shown that Neal’s phone was illegally searched and his statements connecting

him to the unit were also improperly obtained. The district court, however, correctly

held that there was no reasonable probability that introduction of the recording

would have changed the outcome of the suppression hearing. Even assuming the

cell phone was improperly searched and Neal’s statements were improperly

obtained, more than ample probable cause for the warrant remained, including


                                          2
statements from two witnesses that Neal was selling heroin, police observations of

Neal repeatedly arriving at and leaving the apartment building, and confirmation

from the property manager and tenants that Neal was the occupant of the searched

unit. The district court reasonably found that the officers would have questioned the

manager and tenants in any event, and the warrant application did not rely on

information from Neal’s phone. Accordingly, Neal was not prejudiced by any

deficient performance, and his ineffective assistance claim fails.

      AFFIRMED.




                                          3